Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The following changes to the drawings have been approved by the examiner:
(A) Amending Fig. 1 to include an additional side profile of the mirror mount (18) having a first pivot element labeled (First Pivot Element), a circuit board labeled (Circuit Board) disposed in the mirror mount and a conductive wire labeled (Conductive Wire) passing through the ball and socket joint to electrically connect the circuitry to the connector (24) of the mirror casing (14); and the mirror head (12) having a second pivot element labeled (Second Pivot Element) and labeling the bezel component (Bezel).
 (B) Amending Fig. 2 to include an additional side profile of the mirror reflective element (16) having a front glass substrate labeled (First Glass Substrate) having a transparent electrically conductive coating at the second surface labeled (Transparent Conductive Coating), a rear glass substrate labeled (Rear Glass Substrate) having a conductive coating labeled (Conductive Coating) at the third surface, an electro-optic medium labeled (Electro-Optic Medium) disposed between and in contact with the transparent electrically conductive coating at the second surface of the front glass substrate and the electrically conductive coating at the third surface of the rear glass substrate; a first electrically conductive terminal labeled (22a) having a proximal end that is 
 In order to avoid abandonment of the application, applicant must make the above mentioned drawing changes.
4.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest a vehicular interior rearview mirror assembly comprising a mirror mount configured to attach at an interior portion of a vehicle equipped with the vehicular interior rearview mirror assembly, the mirror mount comprising a first pivot element; a mirror head comprising a mirror casing and a mirror reflective element attached at the mirror casing, the mirror head comprising a second pivot element; wherein the second pivot element pivotally attaches at the first pivot element forming a ball and socket joint to pivotally mount the mirror head at the mirror mount; wherein the mirror reflective element comprises an electrically variable reflectance mirror reflective element comprising (i) a front glass substrate having a first surface and a second surface with a transparent electrically .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
March 23, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



.